              Case 1:19-mj-04167-MKD               ECF No. 1         filed 12/20/19    PageID.1 Page 1 of 4
AO 91 (Rev. 01/09) Criminal Complaint


                                    UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                              for the                                     U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                 Eastern District
                                               __________         of Washington
                                                            District of __________
                                                                                                     Dec 20, 2019
                  United States of America                       )                                        SEAN F. MCAVOY, CLERK
                             v.                                  )
                                                                 )      Case No. 1:19-MJ-04167-MKD
                                                                 )
                       Douglas Parsley                           )
                            Defendant

                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date of        11/23/2018 in the county of        Yakima         in the       Eastern         District of
    Washington          , the defendant violated    18    U. S. C. § 2251(a)(e)     , an offense described as follows:

did knowingly employ, use, persuade, induce, entice, and coerce a minor, to engage in sexually explicit conduct for the
purpose of producing visual depictions of such conduct, which visual depictions were produced and transmitted using
materials that were mailed, shipped and transported in and affecting interstate and foreign commerce by any means,
including by computer.




         This criminal complaint is based on these facts:




        ✔
        u Continued on the attached sheet.



                                                                                          Complainant’s signature

                                                                                        Jeff Bickford, TFO, HSI
 Sworn to telephonically and signed electronically.      X mkd                             Printed name and title

Sworn to before me and signed in my presence.


Date:         12/20/2019
                                                                                             Judge’s signature

City and state:                     Yakima, Washington                        MARY K. DIMKE, U.S. Magistrate Judge
                                                                                           Printed name and title
                                   Dayton (mkd)

        AUSA: 0853+<
        YAKIMA COUNTY
    Case 1:19-mj-04167-MKD          ECF No. 1      filed 12/20/19    PageID.2 Page 2 of 4



Detective/Task Force Officer (TFO) Jeff Bickford
Southeast Regional ICAC Task Force
Homeland Security Investigations/Richland Police Department

On 12/17/19 Homeland Security Investigations (HSI) investigators executed a search warrant
(1:19-mj-04155-MKD) at 14939 Cottonwood Canyon Road, Yakima WA, the residence of
Douglas Parsley. Parsley was present and identified at the time the warrant was executed.
During the execution of the search warrant investigators seized a LG X210 cell phone. LG
phones are not made in Washington. HSI Task Force Officer (TFO) Jeff Bickford, a digital
media examiner was tasked with the triage and subsequent forensic analysis of the phone.

During the triage of the device, TFO Bickford located numerous image and video files depicting
children as young as 2-3 years old engaged in sexual activities with adult men. One of the
videos depicted an adult male having anal intercourse with what appears to be about a 2 year old,
pre-pubescent female. The child was screaming and crying hysterically as she was being anally
raped. The video was taken from the perspective of the male who appeared to be standing up.
The child was laying on her back and the male was holding her legs up (as if cleaning a dirty
diaper) as he used his penis to rape her anus. The identity of the male and female are unknown
to TFO Bickford. The video was 43 seconds long. The file name was: 1a6cf6e5-3216-4d88-
ba3f-61fd7ace2134.mp4.

In addition to the above described video, there were 39,366 image files on the LG X210 phone.
The majority are still being investigated. As of the time of this report, over 100 videos have been
located and identified as "Child Abuse Material" or "CAM.” The image files depict children in
various states of undress engaged in sex acts including both digital and penile penetration of the
vagina and anus. The majority of the currently categorized image and videos depict female
children between the ages of 2-7 years old.

While reviewing the image files from the LG X210 phone, TFO Bickford located a thumbnail
image file which depicted a pre-pubescent female approximately 3 years old. She was naked and
lying on her back. Her arms and legs were spread out. Each arm and leg was tied with a rope.
The child had what appeared to be a gag in her mouth. The file name was: thumbdata3--
1967290299_embedded_573.jpg

Due to quantity of images on the LG X210 cell phone, TFO Bickford used the filtering
capabilities of Cellebrite Physical Analyzer to narrow down the content for files with metadata.
While reviewing files with metadata, TFO Bickford located numerous images that were taken
with a LG-M150 cellular phone. Among these were "selfies" of Douglas Parsley. TFO Bickford
also noticed 5 images taken on 11/23/18. The file names and description is as follows:

20181123_122214_Burst01~2.jpg: Capture time: 11/23/2018 12:22:13 PM This photo showed
a 2-3 year old girl naked laying on her right side. It is a very pixelated image. Only her naked
left side is visible.
    Case 1:19-mj-04167-MKD           ECF No. 1      filed 12/20/19    PageID.3 Page 3 of 4



20181123_122224~2.jpg: Capture time: 11/23/2018 12:22:24 PM. A 2-3 year female is
pictured. She is laying on her back with her legs spread. She is unclothed and her vagina is the
focal point of the picture. The girl is laying on a blue/green patterned fabric, possibly a blanket.

20181123_122232~2.jpg: Capture time 11/23/2018 12:22:32 PM: A male thumb and index
finder are pinching the bare vagina of a 2-3 year old girl. She appears to be laying on her back
and is naked. The focal point is the naked vagina. No identifiers are visible.

20181123_141910.jpg: Capture time 11/23/2018 2:19:10 PM: Approximately 2-3 year old girl
with no pants on and legs spread. Her vagina is exposed and a shirt is pulled up to just below the
belly button. The focal point is her naked vagina. Her face is not visible. Note: similar
description as above however slightly different angle.

20181123_141914.jpg: Capture time 11/23/2018 2:19:14 PM: Approximately 2-3 year old girl
with no pants on and legs spread. Her vagina is exposed and a shirt is pulled up to just below the
belly button. The focal point is her naked vagina. Her face is not visible.

Noting that the device that took the aforementioned photos, an LG-M150 was the same device
that had taken "selfies" of Parsley, TFO Bickford suspected Parsley may have produced the
above images taken on 11/23/18. Based on the fact artifacts from the LG-M150 were on the LG
X210, it is likely that the LG-M150 was an old phone used by Parsley, was backed up and the
backup was restored, by Bluetooth, to the new phone, the LG X210. TFO Bickford filtered the
content of the extraction from the LGX210 for dates surrounding 11/23/18. TFO Bickford
noticed Facebook messages wLWK T.D.1 ,QRQHRIWKRVHPHVVDJHVT.D. provided Parsley the code
to get into her home. This occurred on 11/22/18.

Recognizing that Parsley had been in touch with "T.D.", TFO Bickford searched Facebook and
found T.D. and realized she had children who were approximately the same age as the children
in the photos described above and taken with the LG-M150 cell phone. TFO Bickford notified
Homeland Security Investigation Special Agent Tillett of the discovery.

Special Agent Tillett contacted T.D. at her homeZKLFKLVORFDWHGLQWKH(DVWHUQ'LVWULFWRI
:DVKLQJWRQ. During the interview, T.D. did not recognize the blanket or shirt depicted in the
photos as they were dark and pixelated. According to Special Agent Tillett, T.D. did say that on
11/23/18, the day after Thanksgiving, she had to work and Parsley babysat her children. At the
time, two of her children would have been between approximately 2.5 years old and 3.5 years
old. During the conversation T.D. also showed SA Tillett text messages confirming Parsley was
with her children on 11/23/18, the day the images were produced. Among them was a message
from Parsley indicating the kids fell asleep on him. T.D. provided consent to search her phone.
TFO Bickford obtained a forensic extraction of T.D.’s phone on 12/18/19.

It should also be noted that at the time of this affidavit, an HP Laptop seized from Parsley’s
residence has been triaged. This device also contained an unquantified number of images of pre-


1
 T.D.’s full name is known to TFO Bickford and matched the name on the Facebook messages.
Her full name is omitted from this affidavit to protect her privacy and that of her children.
    Case 1:19-mj-04167-MKD          ECF No. 1      filed 12/20/19    PageID.4 Page 4 of 4



pubescent girls in which their vaginas or anuses were exposed or they were engaged in sex acts.
Further forensic analysis will be forthcoming.




,GHFODUHDQGDIILUPXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFWWRWKHEHVWRIP\
NQRZOHGJH


                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                        -HII%LFNIRUG
                                                        6SHFLDO$JHQW   (Task Force Officer - mkd)
                                                        +RPHODQG6HFXULW\




                                                       20th
6ZRUQWRWHOHSKRQLFDOO\DQGVLJQHGHOHFWURQLFDOO\WKLVBBBBGD\RI'HFHPEHU




                                                       BBBBBBBBBBBBBBBBBBBBBBBB
                                                       +RQ0DUN\.'LPNH          Mary K. Dimke (mkd)
                                                       8QLWHG6WDWHV0DJLVWUDWH-XGJH
